Lipscomb, J.
The questions presented by the bill of exceptions and the .affidavit of the juror are the only grounds that can he considered by us on the record as presented.
*66It has been heretofore decided by this court that when the answers of a-party to interrogatories filed have been returned into court, either can use such testimony if the answers are responsive to the questions propounded. There does not appear to have been any exceptions taken to the propriety of the answers to the interrogatories in the court below. The objection, as presented by the bill of exceptions, is to the right of the plaintiff using them. Had the answers gone beyond the questions,'the exceptions should have been taken on that ground when returned into court. This not having been done, the objection cannot be raised in this court.
'The objection to the verdict on the ground of the method adopted by the jury to come to an agreement, even if it had been sustained by other evidence than the affidavit of one of the jurors, does not seem to be well founded. If the jury should believe that by that method they could arrive at a more equitable conclusion as to the value of the corn, they certainly had a right to adopt it. They believed that by adopting an average price, according to the different estimates made, they all conceded something of their own opinions to others of their fellows. There was nothing unreasonable in this. An obstinate adherence to the opinion entertained by each of them individually would prevent their ever agreeing. It is different from casting lots for the verdict, so often condemned by the courts. But to permit a juror to make an affidavit of the impropriety of himself and his fellows cannot be too much reprobated, and was expressly denounced by this court in the case of Mason v. Bussell’s Heirs. The judgment is affirmed.
Judgment affirmed.